Per Curiam.

The replication is in conformity with several precedents in books of some authority. (See 2 Rich. C. B. 22. and Morgan's Precedents, 174.) It is also agreeable to the doctrine in adjudged, cases. In Baynham v. Matthews, (2 Str. 871.) the court say, that the common form of replying to a plea of the statute *285of usury is non corrupte agrcatu7n fitit, modo etforina, without a traverse, and with a conclusion to the country. This is precisely the replication in th~ present case. And in Fen v. Alston, cited by Mr. Justice Denison in 1 Burr. 320, it was held, that the plaintiff had liberty either to reply that the bond was given upon another account, and to traverse the corrupt agreement, with an ab~que hoc, or to deny the corrupt agreement directly, and conclude to the country.
The replication, therefore, being. good, there must b~ iudgment for the plaiutiff. Judgment
for the plaintiff. TILLOTSON